NO. 07-05-0044-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

MARCH 7, 2005

______________________________


GARY DALE PARR, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B15513-0405; HONORABLE ED SELF, JUDGE

_______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J. (1)
MEMORANDUM OPINION
	Pending before this Court is appellant Gary Dale Parr's request to withdraw his
notice of appeal by which he represents he no longer wishes to pursue this matter.  The
motion is personally signed by appellant as required by Rule 42.2(a) of the Texas Rules of
Appellate Procedure.  No decision of this Court having been delivered to date, the appeal
is dismissed.  No motion for rehearing will be entertained and our mandate will issue
forthwith. (2)
	Accordingly, the appeal is dismissed.
						Don H. Reavis
						    Justice


Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
2. Appellant asserts he is entitled to more time credit than indicated in the judgment;
however, he indicates he will pursue the matter through the administrative process provided
by law for such corrections.


 Motion to Dismiss in which, Lee Y. Cockrell,
Guardian of the Person and Estate of Alice B. Ingrum Gray, an Incapacitated Person,
represents that pursuant to a settlement agreement, he no longer wishes to pursue this
appeal.  Cockrell also represents that all disputes between the parties have been settled
and requests dismissal with prejudice.  
	Without passing on the merits of the case, pursuant to Rule 42.1(a)(1) of the Texas
Rules of Appellate Procedure, we grant the motion and dismiss the appeal with prejudice. 
Having dismissed the appeal at Cockrell's request, no motion for rehearing will be
entertained and our mandate will issue forthwith.

							Patrick A. Pirtle
							      Justice